               Case 1:20-cv-10060-NMG Document 5 Filed 01/13/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

LAWRENCE LESSIG,

                  Plaintiff,

          v.
                                                            C. A. No.: 1:20-cv-10060
THE NEW YORK TIMES COMPANY,
ELLEN POLLOCK, DANIEL BAQUET,
and NELLIE BOWLES,

                  Defendants.


                                  NOTICE OF APPEARANCE

          I, Howard M. Cooper, hereby enter my appearance on behalf of the Plaintiff Lawrence

Lessig.


                                                  Respectfully submitted,

                                                  LAWRENCE LESSIG,
                                                  By his attorneys,

                                                  /s/ Howard M. Cooper________________
                                                  Howard M. Cooper (BBO # 543842)
                                                  TODD & WELD LLP
                                                  One Federal Street, 27th Floor
                                                  Boston, MA 02110
                                                  T: 617-720-2626
                                                  Email: hcooper@toddweld.com
Dated: January 13, 2020
            Case 1:20-cv-10060-NMG Document 5 Filed 01/13/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I, Howard M. Cooper, hereby certify that this document has been filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on January 13, 2020.

                                                  /s/ Howard M. Cooper
                                                  Howard M. Cooper



4831-8069-7009, v. 1




                                                 2
